DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/8/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. US PGPub. 2017/0184854.
Regarding claim 1, Takagi teaches a display device (80, fig. 8) [0049], comprising:  	a substrate (drive controller, not shown, that controls the action of the image generator [0092]);  	a lens layer (MLA, fig. 8) [0096] including a lens (EL, fig. 8) [0096];  	a pixel electrode (71a, fig. 8) [0092] disposed between the substrate (drive controller; hereinafter called TFT substrate) and the lens layer (MLA); and  	a color filter (CF, fig. 8) [0092] disposed between the pixel electrode (71a) and 

    PNG
    media_image1.png
    959
    1137
    media_image1.png
    Greyscale
                                                          Examiner’s fig. 1 	Although Takagi does not disclose a substrate and a pixel electrode disposed between the substrate and the lens layer. 	However, the drive controller, not shown [0092], is interpreted as a thin film transistor (TFT) which is well-known for controlling/driving the image generator i.e. light emitting unit and is typically positioned below the light emitting unit (including the pixel electrode) for a top emission type light emitting unit as disclosed by Takagi in fig. 8.

Regarding claim 6, Takagi teaches the display device according to claim 1, further comprising:  	a common electrode (72a, fig. 8) [0092] disposed between the pixel electrode (71a) and the lens layer (MLA); and  	a light-emitting layer (73a, fig. 8) [0092] that is disposed between the pixel electrode (71a) and the common electrode (72a), and contains an organic light-emitting material [0092] (Takagi et al., fig. 8, [0092]).  	Regarding claim 7, Takagi teaches the display device according to claim 1, wherein the distance (D-71ab, examiner’s fig. 1) between the center of the pixel 
 Regarding claim 12, Takagi teaches an electronic apparatus (100, fig. 1) [0049], comprising the display device (80, fig. 8) according to claim 1(Takagi et al., fig. 8, [0049]). 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. US PGPub. 2017/0184854 as applied to claim 3 above, and further in view of Jang et al. US PGPub. 2019/0221779. 	Regarding claim 5, Takagi does not teach the display device according to claim 3, comprising a light-transmitting layer that contacts the lens (EL) surface and has translucency, wherein a refractive index of a constituent material for the lens (EL) is higher than a refractive index of a constituent material for the light-transmitting layer.  	However, Jang teaches a display device (fig. 10) comprising a light-transmitting layer (OL3, fig. 10) [0115] that contacts the lens (520) surface (521a) and has translucency, wherein a refractive index (1.6, [0115]) of a constituent material for the lens (520) is higher than a refractive index (1.5, [0115]) of a constituent material for the light-transmitting layer (OL3) (Jang et al., fig. 4, [0115]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to combine the teaching of Takagi with that of Jang by applying a light-transmitting layer on the lens as taught by Jang in order to improve the .
Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display device comprising “a light-transmitting layer that contacts the lens surface and has translucency, wherein a refractive index of a constituent material for the lens is lower than a refractive index of a constituent material for the light-transmitting layer” as recited in claim 4 and in combination with the rest of the limitations recited in claim 1 and 3; and  	a display device wherein “a distance between a center of the second pixel electrode and the display center is shorter than a distance between a center of the second colored portion and the display center in the plan view” in combination with the limitation wherein “a distance between the first pixel electrode and the first colored portion is shorter than a distance between the second pixel electrode and the second colored portion in the plan view, and a distance between the first pixel electrode and the first lens is shorter than a distance between the second pixel electrode and the second lens in the plan view” as recited in claim 8.

 	Claims 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a display device wherein “a distance between a center of the second pixel electrode and a display center of the display region is shorter than a distance between a center of the second lens and the display center in the plan view, and a distance between the first pixel electrode and the first lens is shorter than a distance between the second pixel electrode and the second lens in the plan view” as recited in claim 9. 	Claims 10-11 and 13 are also allowed for further limiting and depending upon allowed claim 9.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892